Citation Nr: 1718559	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connection type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from November 1964 to November 1967. The Veteran had service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the St. Petersburg, Florida, Regional Office (RO). In March 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In July 2016, the Board remanded the appeal to the RO for additional action.


FINDING OF FACT

Hypertension did not originate during service, did not manifest to a compensable degree within one year of service separation, and was not caused or aggravated by the Veteran's service connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2009 notice which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The September 2009 notice was issued to the Veteran prior to the February 2010 rating decision from which the instant appeal arises. 

In August 2016, pursuant to the July 2016 Board Remand, the Veteran was requested to complete an Authorization to Disclose Information form and a General Release for Medical Provider Information form, so VA could obtain private treatment records from Cardiovascular Interventions. The record contains no indication that the Veteran responded. Therefore, all identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, hypertension will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

Service treatment records are silent as to any treatment for hypertension. On his physical examination for service separation, the Veteran was normal and no indication of hypertension was noted. The earliest indication of hypertension is in an October 2007 private treatment record. At an August 2012 VA hypertension examination, the Veteran stated that he had been diagnosed with hypertension five years earlier.

In the August 2012 VA examination report, the examiner opined that the Veteran's hypertension was less likely than not caused by his service-connected type II diabetes mellitus as the diabetes and hypertension began at the same time. The examiner opined that the Veteran's hypertension was more likely caused by the Veteran having only one kidney as he had elected to donate one to his brother in the 1980's. In a November 2012 VA addendum medical opinion, the examiner opined that the Veteran's hypertension was less likely than not aggravated by his diabetes because the Veteran did not have diabetic nephropathy, which would indicate that his diabetes was affecting his blood pressure.


A preponderance of the evidence is against a finding that the Veteran's hypertension originated during service, was manifest to a compensable degree within one year of service separation, or was caused or aggravated by his service-connected diabetes. The Veteran was first diagnosed with hypertension in 2007, many years after service separation. Therefore, it could not have originated during service or within one year of service separation. Additionally, no competent medical provider has opined that the Veteran's hypertension began in service or within one year of service separation.

No competent medical provider has opined that the Veteran's hypertension was caused or aggravated by his diabetes. The August and November 2012 VA medical opinions expressly state that his hypertension was not caused or aggravated by his diabetes. In the August 2012 opinion, the examiner stated that the Veteran's voluntary donation of a kidney to his brother was the likely cause of his elevated blood pressure.

At his March 2016 Board hearing, the Veteran submitted a journal article which discussed connections between diabetes and hypertension and that that they often co-exist. This article is generic in nature and does not indicate a contemporaneous or causal onset of the disorders. 

Therefore, service connection is not warranted and the claim is denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


